Appeal, insofar as it is taken from the September 16, 1993 Appellate Division order denying petitioner’s motion to vacate, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as it is taken from the July 1, 1993 Appellate Division order dismissing the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.